Citation Nr: 9927006	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus, claimed as pain and numbness in joints as due to an 
undiagnosed condition and also as a back condition.

2.  Entitlement to service connection for major 
depression/bipolar disorder, claimed as depression, mental 
confusion, chronic fatigue and weight loss as due to an 
undiagnosed illness and as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985; from January 1986 to January 1990; and from 
January 1991 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied, in pertinent part, 
entitlement to service connection for the conditions listed 
on the first page of the decision.  

Originally, the veteran had advanced a number of additional 
claims that were addressed in the context of the January 1997 
rating determination.  During a July 1998 hearing at the RO, 
the veteran, through his representative, indicated that he 
was limiting his appeal to entitlement to service connection 
for "a low back condition and its complications and also for 
service connection for a nervous condition and symptoms 
specific to that condition", effectively withdrawing all 
other issues.  (See hearing transcript, page 1.)  Therefore 
the other issues, having effectively been withdrawn, are not 
currently in appellate status.  38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  A chronic disorder of the back was not demonstrated 
during the veteran's service, and a preponderance of the 
competent evidence of record is against concluding that any 
such disorder that currently exists was caused or aggravated 
by service. 

2.  A mental health disorder was not demonstrated in service 
or to a compensable degree within one year after discharge 
and competent medical evidence has not associated such 
conditions that exist presently to the veteran's service.

 
CONCLUSIONS OF LAW

1.  Herniated nucleus pulposus, claimed as pain and numbness 
in joints as due to an undiagnosed condition and also as a 
back condition, was not incurred in or aggravated by active 
service, nor may such a disorder be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1998).

2.  Major depression/bipolar disorder, claimed as depression, 
mental confusion, chronic fatigue and weight loss as due to 
an undiagnosed illness and as schizophrenia was not incurred 
in or aggravated by active service, nor may such a disorder 
be presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1117 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the veteran's claims for entitlement 
to service connection for a back disorder and a nervous 
condition, inter alia, in July 1994.  In this regard, the 
Board notes that subsequent to the RO's decision, the 
regulation pertaining to the processing of claims based upon 
exposure to environmental agents in the Persian Gulf War and 
claims based upon undiagnosed illness was amended on an 
emergency basis in April 1997.  See 38 C.F.R. § 3.317; 
"Compensation for Certain Undiagnosed Illnesses," 62 Fed. 
Reg. 23,138-23,139 (1997) (effective November 2, 1994, 
codified at 38 C.F.R. § 3.317(a)(1)(i), retroactively 
extending presumptive period for service connection for 
certain undiagnosed illnesses to December 31, 2001); See also 
63 Fed. Reg. 11,122-11,123 (March 6, 1998) (final rule); DVA 
Circular 20-92-29 (10/11/94) (effective July 2, 1997).

When a change in law or regulation creates a new basis of 
entitlement to veterans benefits (as is the case here), a 
claim under the new law is a claim separate and distinct from 
the claim previously denied prior to the liberalizing law or 
regulation. See Spencer v. Brown, 4 Vet App. 283 (1993); 
aff'd 17 F. 3d 368 (Fed. Cir. 1994).  The Board, therefore, 
will proceed with its review of the evidence on de novo 
basis. See Spencer, 4 Vet App. 288-9; Sawyer v. Derwinski, 1 
Vet. App. 130, 133 (1991).

The veteran's claim as to the issues on appeal is well-
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the Board finds that he has presented 
plausible claims.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).  A well grounded claim requires inservice treatment, a 
current disability, and a nexus, between the inservice 
treatment and the current complaints.  In the current case, 
well-groundedness of the veteran's claims for compensation 
for undiagnosed illness is conceded in view of the facts 
which establish his service in the Southwest Asia theater of 
operations from January 1991 to March 1991.  

In this regard, the Board notes that the veteran's service 
medical records are incomplete.  The RO has attempted to 
obtain the complete service medical records for the veteran; 
however the complete records have not been located.  While 
records associated with the veteran's service in the Persian 
Gulf have been obtained, not all service medical records, 
representing some eight additional years of active service, 
have been associated with the claims file.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990) (the VA has a 
statutory duty to assist the veteran in obtaining military 
records).  

The Board observes that a September 1996 statement from a Ms. 
[redacted] suggests that the veteran had injured his 
back while on active duty with the Marines prior to 1989, 
which injuries brought about his transfer to the reserves.  
Nevertheless, the absence of the prior service medical 
records is not decisive in this matter and was not the 
determinative factor of the Board's disposition of the issues 
on appeal.  In the first place, arguments advanced to secure 
service connection for the claimed disorders center on 
incidents during the veteran's Gulf service, for which 
records have been provided.  Moreover, the veteran's wife 
testified under oath as to the absence of back problems in 
prior service.  Most significantly, a medical examination on 
discharge from the Marines in November 1989 reported the 
veteran's back as clinically normal.  In light of the 
arguments advanced, the records in the file, and the prior 
unsuccessful attempts by the RO to obtain additional records, 
the Board finds that a Remand to request an additional search 
is not necessary and that no prejudice will result to the 
veteran by way of appellate review of the claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Nevertheless, where service medical re cords are missing, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the doubt rule.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board has considered 38 C.F.R. § 3.317 (1998) in 
evaluating the veteran's claims.  Under this regulation, a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of § 3.317 may be service 
connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001 and by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (a)(1) (1998).  For purposes of 
§ 3.317, "objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
nonmedical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317 (a)(2) (1998).

On the question of the applicability of 38 C.F.R. § 3.317, 
the veteran did serve in the Southwest Asia theater of 
operations during the Persian Gulf War, and he has asserted 
the manifestation prior to December 31, 2001 of chronic signs 
and symptoms listed in that regulation.  However, 38 C.F.R. § 
3.317, by its terms, only applies where the listed signs and 
symptoms cannot be attributed to any known clinical 
diagnosis.  Accordingly, that provision provides no basis to 
afford service connection with respect to the claimed 
conditions.

Notwithstanding the foregoing, the question remains as to 
whether service connection can be granted for the claimed 
back condition and the claimed mental health disorder on a 
direct basis.  The record indicates otherwise. 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service. Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Continuity of symptomatology is 
required where the condition noted in service is not shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id.

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The available service medical records prior to the veteran's 
Persian Gulf service are negative for a complaint, diagnosis 
or treatment for a back disability or a mental disability.  
The veteran's Persian Gulf medical records are significant 
for a January 1991 mobilization medical check-in where the 
veteran reported the absence of any complaints or even loss 
of 3 consecutive days of employment within the previous 12 
months.  In February 1991, he reported with back discomfort 
three days after lifting boxes; at that time, he reported no 
prior back problems.  No significant limitation of range of 
motion was appreciated; deep tendon reflexes were normal, and 
straight leg raising was negative.  He received instruction 
on body mechanics and proper exercise.  After three or four 
days, he reported feeling a lot better and the dysfunction 
was assessed as resolving.  He was to contact the medical 
officer if the symptoms reoccurred.  In March 1991, it was 
reported that he had no defects noted which would disqualify 
him from the performance of his duties.  The records also 
contain an April 1991 consultation sheet, reporting a 
provisional diagnosis of mechanical low back pain on McKenzie 
extensor protocol; the veteran's name does not appear on the 
sheet.  The record additionally contains an August 1991 
examination for entrance into the reserves.  The veteran 
reported his occupation as a bricklayer.  The absence of 
hospitalization, accidents, injuries or illnesses were 
summarized by the examining physician and the veteran 
reported himself as in good health and without back pain and 
taking no medications.  The examiner identified scoliosis.  
There were no mental health related complaints, findings or 
diagnoses. 

Private medical records show that the veteran was treated in 
March 1992 for complaints of lumbar pain.  In August 1992, 
the veteran began a course of treatment at the Jacksonville 
Orthopedic Clinic.  He gave a history of back problems with 
pain in the legs since he was 16 years old, worsening over 
the prior several years.  He denied back trauma.  Back 
examination showed no tenderness and essentially full range 
of motion.  He complained of low back pain on straight leg 
raising.  Patrick's test was negative.  X-rays showed a 
lumbar scoliosis, but otherwise negative.  In January 1993, 
the private physician advised that he might want to change 
professions to something not requiring as much bending or 
lifting.

A January 1993 magnetic resonance image [MRI] of the back 
provided the impression of disc space narrowing at L5-S1 with 
soft tissue density to the right of the midline consistent 
with posterior herniated disc.  No vertebral fracture or 
slippage was identified.  

The veteran was hospitalized for approximately one month for 
treatment of major depression, single episode with psychotic 
features with suicidal ideation in January 1993.  He reported 
being employed at Morris Cafeteria but became increasingly 
depressed of late.  He reported being out of work for the 
prior month and afraid of losing everything.  Suicide risk 
was noted during hospitalization.  

The veteran was afforded a Persian Gulf Protocol Examination 
in August 1993.  He complained, in pertinent part, of back 
pain.  Forward flexion of the back was to 85 degrees; 
backward flexion was to 20 degrees.  Right and left lateral 
flexion was to 30 degrees.  Right and left lateral rotation 
was to 25 degrees.  Hip examination was normal, and the 
examiner reported that the veteran could squat to the floor 
and come back up.  Back pain was diagnosed; X-rays did not 
show any disease of the back except scoliosis.  At the mental 
health portion of the examination, the veteran reported a 
history of depression, which he associated with headaches.  
he said he got depressed after getting out of the Navy 
because he wanted to stay in.  He reported being hospitalized 
for depression after service, but currently did not have the 
problem to that extreme.  Diagnosis was major depression, 
single episode.  On the final Gulf registry report, scoliosis 
of the lumbar spine was diagnosed along with history of major 
depression.

In October 1993, a Social Security Administration 
Administrative Law Judge (ALJ) found that the veteran was 
disabled since December 1992 for major depression and 
herniated lumbar disc with chronic pain.  

The veteran was admitted in December 1995 for a hospital 
treatment of mental disorders for approximately two weeks.  
Major depression, recurrent and generalized anxiety disorder 
were diagnosed along with personality disorder not otherwise 
specified.

A May 1997 VA examination diagnosed chronic back ache-
postural with no clinical evidence of radiculopathy and 
bipolar disorder.  The veteran complained of back aches since 
the Gulf war.  He reported a history of herniated disc by MRI 
some 4 years previously.  Range of motion was within normal 
limits.  No neurologic deficits were appreciated.

An August 1997 MRI of the lumbar spine provided the 
impression of lumbar scoliosis to the right.  Also, severe 
degenerative disc disease was noted at the L5-S1 level.  
There was no evidence of spinal stenosis or of disc 
herniation.  

At his hearing in July 1998, the veteran reported an injury 
to his back associated with carrying luggage after 
mobilization, but he sought no treatment.  At his personal 
hearing in July 1998, testimony was received to the effect 
that the veteran did not have any active prescriptions on 
release from service in May 1991 and that he received no 
treatment for any mental health conditions while on active 
duty.  Testimony was also received to the effect that since 
the veteran's return for the Gulf, he suffered near constant 
pain and continuously complained.  He reported not seeing a 
physician immediately after service because of financial 
limitations.

The veteran was treated for back complaints during Gulf 
service in February 1991.  Thereafter there is no indication 
of back complaints until 1992, after discharge from service.  
Thus his inservice symptoms appear to have been acute and 
transitory, and any residuals appear to have resolved, as 
medical records shortly thereafter suggest.  The veteran 
failed to report any back pathology at his August 1991 
medical examination, which further supports the conclusion.  
The absence of any back complaints in August 1991 tends to 
show the absence of any chronic back condition.  In this 
case, the Board considers that there were no chronic back 
conditions manifest during Gulf service or prior thereto.  In 
addition, the veteran concedes and the record corroborates 
that no mental health treatment was sought during the Gulf 
service or until more than a year thereafter.

Only certain chronic diseases, such as sensorineural hearing 
loss or arthritis, when manifest to a degree of 10 percent or 
more within one year after the veteran's military service 
ended, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).  The veteran's back problems do not fall within one 
of the enumerated disabilities to warrant entitlement to 
consideration under this presumption, however.  Moreover in 
the absence of evidence that the veteran's mental health 
disorder became manifest to a degree of 10 percent or more 
within the year after separation, the veteran's mental health 
pathology may not be presumed related to service. 

The Board also observes the wide-ranging and inconsistent 
histories provided by the veteran vis-à-vis his back 
pathology.  On the one hand, in February 1991, he reported no 
prior back problems.  In August 1991, he essentially reported 
the absence of chronic back problems.  To a non-VA doctor in 
1992, the veteran reported back problems prior to service, 
since age 16, worsening over the previous few years.  He also 
denied specific back trauma and made no mention of military 
service.  Testimony at his VA hearing before a representative 
of the RO in July 1998 was to the effect that back problems 
originated during his Gulf service.  He also reported a 
purported back injury in service which predated the February 
1991 back complaints by only several weeks but failed to 
report that injury to treating physicians shortly thereafter.  
In this case the veteran's statements as to onset of 
pathology are inconsistent, and this substantially impairs 
his credibility.  The Board has balanced the statements 
against the rest of the record and finds the testimony to be 
contradicted and not credible.  See also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  After consideration of all the evidence, 
including the veteran's testimony, the Board finds that the 
veteran's back problems during his Gulf service were acute 
and transitory conditions that resolved without residual 
disability and are unrelated to his current back disorder.  
The Board also concludes that the evidence does not support 
that the mental health pathology presently suffered by the 
veteran is directly related to service or to any incident in 
service.  Accordingly, the preponderance of the evidence is 
against the claims.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for herniated nucleus 
pulposus, claimed as pain and numbness in joints as due to an 
undiagnosed condition and also as a back condition is denied. 

Entitlement to service connection for major 
depression/bipolar disorder, claimed as depression, mental 
confusion, chronic fatigue and weight loss as due to an 
undiagnosed illness and as schizophrenia is denied. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 


